UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-1504


MUHAMMAD W.K. ABDUL QADIR,

                     Plaintiff - Appellant,

              v.

LATRELL S. WILSON; DONALD MARTIN; SERGEANT ROY DRAKE;
THE CHERAW CITY POLICE DEPARTMENT; INSURANCE ADJUSTER
RODNEY SPAIN; UNKNOWN FEDERAL US POSTAL EMPLOYEES;
ATTORNEY DAVID H. MAYBANK; ATTORNEY BRADLEY L. LANFORD;
ATTORNEY MICHAEL T. COULTER; ATTORNEY RAYMOND D. TURNER;
CREDIT COLLECTION SERVICES COMMERICAL; SOUTH CAROLINA
DEPARTMENT OF MOTOR VEHICLES; JUDGE ROGER HENDERSON;
PROGRESSIVE DIRECT INSURANCE COMPANY, Director Ray Farmer;
CHIEF KEITH THOMAS, acting in their individual capacity as well as co-
conspirators of the conspiracy,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:17-cv-02193-TLW)


Submitted: December 17, 2020                                  Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Muhammad W.K. Abdul Qadir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Muhammad W.K. Qadir appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his civil action with prejudice. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Qadir v. Wilson, No: 4:17-cv-02193-TLW (D.S.C.

April 16, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3